Mr. Justice Fitch delivered the opinion of the court. 3. Instructions, § 133*—when omission of reference to theory of cause improper. An instruction which omits all reference to a theory of the facts which, in truth, would entitle plaintiffs to recover is erroneous. 4. Instructions, § 48*—when instruction on facts improper. In an action by brokers to recover commissions on the sale of real estate, an instruction which contains a repeated inference amounting to an assertion that the facts enumerated therein are not in themselves sufficient to prove that plaintiffs were in fact the procuring cause of the sale, which was the principal issue in the case, is erroneous. 5. Trial, § 124*—when argument of counsel improper. Evidence examined and held that statements made by counsel in his argument to the jury were of such character as to arouse the passion and prejudice of the jury, the effect of which was not removed by the action of the court in finally sustaining an objection. 6. Trial, § 128*—when argument of counsel improper. It is improper for counsel in argument to the jury to state facts which are not in evidence, and especially to fortify such statements by personal asseveration as to their truth.